Citation Nr: 0829364	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  08-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine. 

2.  Entitlement to service connection for arthritis of the 
bilateral lower extremities, to include as secondary to 
degenerative joint and disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to May 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO decision, which 
denied claims for service connection for bilateral lower leg 
arthritis and status post lumbar L5 injury, noted to be 
degenerative disc disease.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran is not shown to have had degenerative joint 
and disc disease of the lumbosacral spine during service or 
within one year of discharge from service; it is also not 
shown that the veteran's current degenerative joint and disc 
disease of the lumbosacral spine is related to service or to 
an in-service incident.

2.  The veteran is not shown to have had spondylolisthesis 
during any portion of the period of his claim. 

3.  The veteran is not shown to have had arthritis of the 
bilateral lower extremities during service or within one year 
of discharge from service; it is also not shown that the 
veteran's current arthritis is related to service or to an 
in-service incident.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint and disc disease of the 
lumbosacral spine was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Congenital defects, such as the veteran's 
spondylolisthesis, are not diseases within the meaning of 
applicable legislation for compensation purposes.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9 (2007).

3.  The veteran does not have arthritis of the bilateral 
lower extremities that was incurred in or aggravated by 
active military service, is proximately due to or the result 
of any service-connected disability, or may be presumed to 
have been incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in June 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The Board notes that this letter did not 
specifically provide the veteran with the requirements for 
establishing service connection on a secondary basis.  
However, as the veteran has not been granted service 
connection for a back disability of any kind, service 
connection for arthritis of the bilateral lower extremities 
cannot be granted as secondary to degenerative joint and disc 
disease of the lumbosacral spine.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claims on the merits.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In regards to the duty to assist, the result of the RO's 
development indicates that the veteran's service medical 
records were likely lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  VA has a heightened duty to assist in these 
cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board concludes, however, that the heightened duty to assist 
has been met.  Exhaustive attempts were made to obtain the 
veteran's service medical records.  The RO made a formal 
finding, in February 2008, that the service medical records 
could not be obtained.  The veteran was duly informed of the 
RO's determination by telephone on February 19, 2008 and in 
the April 2008 statement of the case (SOC).  The claims file 
contains all available evidence pertinent to the claims, 
including certain service medical records and personnel 
records, private medical records, and VA medical records.  
Specifically, the claims folder contains the veteran's 
February 1942 entrance examination report and a March 1945 
Report of Proceedings of Retiring Board.  Both of these 
records were submitted by the veteran in support of his 
claims.  The Board also notes that the veteran listed a 
history of his treating physicians on a statement dated in 
July 2006.  In this statement, he indicated that several of 
these physicians had since retired.  VA has requested records 
identified on the veteran's Authorization and Consent to 
Release forms.  The claims file includes the negative replies 
from facilities that indicated they did not have the 
veteran's records.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a VA examination in January 2007.  
The examiner noted that the claims file had been reviewed.  
With regards to the veteran's claim for service connection 
for arthritis of the bilateral lower extremities, as 
secondary to degenerative joint and disc disease of the 
lumbosacral spine, the Board finds this examination report 
and opinion to be thorough and complete.  Therefore, this 
examination report and opinion are sufficient upon which to 
base a decision with regards to this claim.  

With regards to the veteran's claim for service connection 
for a back disability, the Board notes that the physician at 
the January 2007 VA examination thoroughly examined the 
veteran and rendered a diagnosis of degenerative joint and 
disc disease of the lumbosacral spine.  As will be discussed 
in detail below, the physician at this examination stated 
that no opinion could be offered on the relationship of the 
veteran's back pain while he was on active duty with his 
current degenerative disc disease and degenerative joint 
disease of the lumbosacral spine, without resorting to 
speculation.  The Court has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, 
as any opinion regarding a possible relationship would be 
speculative, the Board finds that no further examination is 
required and this examination report and opinion are 
sufficient upon which to base a decision with regards to this 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The veteran has contended that he has a back disability as 
the result of his active duty service.  See Claim, June 2006.  
Specifically, he alleges that he was hospitalized during his 
active duty from December 1944 to March 1945 for back pain 
caused by overseeing intensive training.  See notice of 
disagreement (NOD), March 2007.   He claims that his duties 
prior to his hospitalization required him to conduct training 
24 hours per day, 7 day per week.  Id.  The veteran asserts 
that the training rooms had no chairs or benches and that he 
was standing on his feet about 20 hours per day.  Id.  At no 
point has the veteran indicated that he suffered a specific 
injury to his back during service but, instead, he has 
indicated that his current back disability can be attributed 
to the physical demands of his duties during service.  

The veteran further stated on his March 2007 NOD that, 2 or 3 
years after his discharge from service, his back pain 
subsided and he was able to live a mostly normal life, as 
long as he was careful not to strain or twist his back.  He 
claims that he reinjured the same area of his spine in 1978 
and has had severe back pain since that time.  The veteran 
acknowledges that he was diagnosed with congenital 
spondylolisthesis in March 1945 but contends that any pre-
existing back condition he may have had prior to service was 
aggravated beyond normal progression during service.  See 
Statement of Accredited Representative in Appealed Case, May 
2008; Informal Hearing Presentation, July 2008.   
The veteran is also currently seeking service connection for 
arthritis of the bilateral lower extremities.  See Claim, 
June 2006.  Specifically, the veteran claims that he has 
arthritis in his bilateral lower extremities as a result of 
his back problems in service.  See Statement of Accredited 
Representative in Appealed Case, May 2008.  At no point has 
the veteran indicated that he suffered a specific injury to 
his bilateral lower extremities during service.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

With respect to spondylolisthesis, congenital or 
developmental abnormalities are not "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disability for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9 (2007).  However, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).
	
In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007).  For veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2007).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2007).

1.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine. 

As mentioned above, the veteran has contended that he has a 
current back disability as the result of the physical demands 
of his duties during active service.  Again, no specific in-
service injury or incident has been asserted by the veteran.  

While the majority of the veteran's service medical records 
are unavailable, the claims folder does contain the veteran's 
February 1942 entrance examination report and a March 1945 
Report of Proceedings of Retiring Board.  This February 1942 
entrance examination report reflects that the veteran had a 
history of a pilonidal cyst.  No indication of a pre-existing 
or congenital back disability was noted on this examination 
report.  In March 1945, the veteran had the opportunity to 
speak before the Retiring Board.  See Report of Proceedings 
of Retiring Board, March 1945.  At this proceeding, the 
veteran stated that he began having back problems in April, 
which he presumed were partly due to an operation he had to 
remove a pilonidal cyst approximately 6 years prior.  He also 
stated that he wished to retire.  He did not indicate that he 
had suffered a specific in-service injury or incident.  One 
of the medical witnesses at this proceeding specifically 
noted that the veteran had spondylolisthesis.  He continued 
on to state that this was a congenital condition.  He also 
noted that some of the veteran's in-service back pain may 
have been due to the pre-service removal of his pilonidal 
cyst.  Upon questioning, this medical witness specifically 
stated that the veteran's back condition had not been 
permanently aggravated by his military service and that the 
veteran was physically capable of performing active duty in a 
limited service assignment.   

In January 2007, the veteran underwent a VA examination.  At 
this examination, the physician reviewed the veteran's claims 
file and noted his in-service complaints of back pain and 
diagnosis of spondylolisthesis.  Upon examination of the 
veteran and review his medical records, the physician 
diagnosed the veteran with degenerative joint disease and 
degenerative disc disease of the lumbosacral spine.  He did 
not find any current evidence of spondylolisthesis.  Finally, 
upon review of the veteran's medical and employment history, 
the examiner concluded that no opinion could be offered on 
the relationship of the veteran's back pain while he was on 
active duty with his current degenerative disc disease and 
degenerative joint disease of the lumbosacral spine, without 
resorting to speculation.

With regards to granting service connection for 
spondylolisthesis, the January 2007 VA examination report 
specifically noted that a recent MRI scan did not reveal any 
current spondylolisthesis.  Without evidence of a current 
disability, service connection cannot be granted for 
spondylolisthesis.  

In addition, it is clear from the March 1945 Report of 
Proceedings of Retiring Board that the veteran's 
spondylolisthesis was considered to be a congenital defect.  
This report plainly states that this congenital defect was 
not permanently aggravated by service.  The Board would also 
like to note that the veteran stated in his March 2007 NOD 
that his back pain subsided within 2 or 3 years after his 
discharge from service and he was able to live a mostly 
normal life.  The examiner at the January 2007 VA examination 
specifically noted that the veteran worked for 3 engineering 
and construction companies following his discharge from 
service.  In 1973, he opened his own engineering business and 
continued to work until 1993, at which time, he retired at 
the age of 75.  The examiner noted that the veteran had to 
travel during most of his work life and that his back pain 
did not interfere with his remarkable work history.  

As discussed above, temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis, supra; Hunt, 
supra.  Therefore, as the evidence of record specifically 
indicates that his congenital defect was not permanently 
aggravated during service, service connection cannot be 
granted for spondylolisthesis.

With regards to granting service connection for a non-
congenital back disorder, the Board notes that the veteran 
was diagnosed with degenerative joint and disc disease of the 
lumbosacral spine at the January 2007 VA examination report.  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record indicating 
that the veteran had degenerative joint and disc disease of 
the lumbosacral spine in service or within 1 year of 
discharge from service, and no competent medical opinion has 
related his degenerative joint and disc disease of the 
lumbosacral spine to service.  The physician at the January 
2007 VA examination stated that no opinion could be offered 
on the relationship of the veteran's back pain while he was 
on active duty with his current degenerative disc disease and 
degenerative joint disease of the lumbosacral spine, without 
resorting to speculation.  As medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim, the veteran's claim must fail.  See Obert, 
supra. 

In addition, the Board notes that the veteran's available 
post-service medical records are silent with regards to 
complaints of back pain until 2006.  In a June 2006 private 
treatment record, the veteran complained of back pain 
beginning in 1944.  See Pain Management Services treatment 
record, June 2006.  He also stated, however, that this back 
pain gradually reduced until disappearing in 1946 and did not 
return again until 1975.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the veteran's contentions that his 
current back pain is the result of his active duty service.  
However, no medical evidence has been submitted to support 
this contention, and the available medical evidence of record 
actually negates this contention.  The veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
degenerative joint and disc disease of the lumbosacral spine, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to service connection for arthritis of the 
bilateral lower extremities, to include as secondary to 
degenerative joint and disc disease of the lumbosacral spine.

As mentioned above, the veteran has contended that he 
currently has arthritis of the bilateral lower extremities as 
the result of his back problems in service.  Again, no 
specific in-service injury or incident has been asserted by 
the veteran.  

As an initial matter, the Board notes that no evidence of a 
bilateral leg condition of any kind was noted on the February 
1942 entrance examination report or in the March 1945 Report 
of Proceedings of Retiring Board.  

At the January 2007 VA examination, the physician noted that 
the veteran complained of a chronic low-grade pain in his 
bilateral lower extremities.  He also noted that the veteran 
did not report any arthritic problems in his knees or ankles.  
Upon examination, the physician determined that the veteran 
does not have significant degenerative changes in his lower 
legs and, if he had such changes, they would not be secondary 
to a back problem.  The physician also noted that neurologic 
examination in the lower extremities is nonspecific and not 
of a radicular pattern.  Therefore, it is less likely as not 
that the veteran has radiculopathy in his lower extremities, 
secondary to his back condition.

In regards to granting service connection on a direct basis, 
as discussed above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  The Board notes that 
the evidence of record indicates that the veteran has sought 
treatment for bilateral lower extremity pain and has been 
diagnosed with mild rheumatoid arthritis.  See VA examination 
report, January 2007; Pain Management Services treatment 
record, June 2006.  However, the claims folder contains no 
evidence of record indicating that the veteran had arthritis 
of the bilateral lower extremities in service, or within 1 
year of discharge from service, or linking a current 
diagnosis of arthritis of the bilateral lower extremities to 
the veteran's active duty.  The examiner at the January 2007 
VA examination specifically stated that the veteran does not 
have any significant degenerative changes in his lower legs, 
and that his rheumatoid arthritis began six years prior and 
is not service-connected by any means.  In addition, the 
veteran alleges that any current bilateral lower extremity 
disability is related to his back disability and not directly 
to a specific in-service injury.  Therefore, as the claims 
folder contains no evidence indicating that the veteran had 
arthritis of the bilateral lower extremities in service, or 
within 1 year of discharge from service, and no competent 
medical opinion has related a current diagnosis of arthritis 
of the bilateral lower extremities to his active duty, the 
veteran's claim cannot be granted on a direct basis.  See 
Hickson, supra. 

In regards to granting service connection on a secondary 
basis, the veteran is not service-connected for a back 
disability or any other disability.  Therefore, service 
connection for arthritis of the bilateral legs as secondary 
to a back disability can clearly not be granted.  In 
addition, the physician at the January 2007 VA examination 
specifically stated that the veteran does not have a current 
bilateral leg or knee disability as a result of his back 
disability.

The Board acknowledges the veteran's contentions that he has 
bilateral leg pain as a result of his back pain.  However, no 
medical evidence has been submitted to support this 
contention and the available medical evidence of record 
actually negates this contention.  As previously mentioned, 
the veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  




ORDER

Entitlement to service connection for degenerative joint and 
disc disease of the lumbosacral spine is denied. 

Entitlement to service connection for arthritis of the 
bilateral lower extremities, to include as secondary to 
degenerative joint and disc disease of the lumbosacral spine 
is denied.





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


